DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending and are currently under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 17 contain the trademarks/trade names Alloy 600, Alloy 625, Alloy 825, Alloy C-22, Alloy C-276, Alloy 20 Cb, and Alloy 718.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe particular nickel base alloy compositions that may change over time and due to the use of the alloy and, accordingly, the identification/description is indefinite.

Allowable Subject Matter
Claims 1 and 3-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the art prior to U.S. Patent No. 11,193,197 fails to disclose or adequately suggest a process for treating a metal workpiece made from a self-passivating metal comprising a nickel-based alloy and having one or more surface regions comprising Beilby layer, the process comprising: heat a non-polymeric, halogen free N/C/H compound to a processing temperature below a temperature at which nitride and/or carbide precipitates form to produce vapors, wherein the non-polymeric, halogen-free N/C/H compound: 
(a) comprises at least one of melamine; aminobenzimidazole; adenine; benzimidazole; guanidine; cyanamide; dicyandiamide; 2,4-diamino-6-phenyl-1,3,5-triazine; 6-methyl-1,3,5-triazine-2,4-diamine; 2-(aminomethyl)pyridine; 4-(aminomethyl)pyridine; 2-amino-6-methylpyridine; 1,10-phenanthroline; 2,2’-bipyridine; (2-(pyridyl)benzimidazole); 4-methylbenzeneamine; 2-methylaniline; 3-methylaniline; 2-aminobiphenyl; 3-aminobiphenyl; 4-aminobiphenyl; 1-napthylamine; 2-napthylamine; 2-aminoimidazole; 5-aminoimidazole-4-carbonitrile, 4,4’-methylene-bis(2-methylaniline); benzidine; 4,4’-diaminodiphenylmethane; 1,5-diaminonapthalene; 1,8-diaminonaphthalene; 2,3-diaminonaphthalene; hexamethylenetetramine; and ethylene diamine, 
(b) is solid or liquid at 25⁰C and atmospheric pressure, and 
(c) has a molecular weight of ≤ 5,000 Daltons, and exposing the workpiece to the vapors. The instant claims distinguish from U.S. Patent No. 11,193,197 because the pending claims require a nickel based alloy whereas the claims in U.S. Patent 11,193,197 merely allow for the presence of nickel (claims 7, 9-10 and 15). 

Claims 16 and 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 16, the art prior to U.S. Patent No. 11,193,197 fails to disclose or adequately suggest a process for treating a metal workpiece that is corrosion-resistant made from a self-passivating metal comprising a nickel-based alloy and having one or more surface regions comprising Beilby layer and has a protective coating of at least one of chromium oxide or titanium oxide, the process comprising: heat a non-polymeric, halogen free N/C/H compound to a processing temperature below a temperature at which nitride and/or carbide precipitates form to produce vapors, wherein the non-polymeric, halogen-free N/C/H compound: 
(a) comprises at least one of melamine; aminobenzimidazole; adenine; benzimidazole; guanidine; cyanamide; dicyandiamide; 2,4-diamino-6-phenyl-1,3,5-triazine; 6-methyl-1,3,5-triazine-2,4-diamine; 2-(aminomethyl)pyridine; 4-(aminomethyl)pyridine; 2-amino-6-methylpyridine; 1,10-phenanthroline; 2,2’-bipyridine; (2-(pyridyl)benzimidazole); 4-methylbenzeneamine; 2-methylaniline; 3-methylaniline; 2-aminobiphenyl; 3-aminobiphenyl; 4-aminobiphenyl; 1-napthylamine; 2-napthylamine; 2-aminoimidazole; 5-aminoimidazole-4-carbonitrile, 4,4’-methylene-bis(2-methylaniline); benzidine; 4,4’-diaminodiphenylmethane; 1,5-diaminonapthalene; 1,8-diaminonaphthalene; 2,3-diaminonaphthalene; hexamethylenetetramine; and ethylene diamine, 
(b) is solid or liquid at 25⁰C and atmospheric pressure, and 
(c) has a molecular weight of ≤ 5,000 Daltons, and contacting the workpiece with the vapors to depassivate the workpiece; and simultaneously surface harden the workpieces by causing at least one of carbon and nitrogen atoms to diffuse into the surface of the workpiece without formation of carbide and nitrogen precipitates. The instant claims distinguish from U.S. Patent No. 11,193,197 because the pending claims require a nickel based alloy whereas the claims in U.S. Patent 11,193,197 merely allow for the presence of nickel (claims 7, 9-10 and 15). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSEE RANDALL ROE whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759